EXHIBIT 10.2 GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of April 2, among CELANESE HOLDINGS LLC, CELANESE US HOLDINGS LLC, CELANESE AMERICAS CORPORATION, THE OTHER GUARANTOR SUBSIDIARIES and DEUTSCHE BANK AG, NEW YORK BRANCH, as Collateral Agent TABLE OF CONTENTS Page ARTICLE I. Definitions SECTION 1.01. Credit Agreement 1 SECTION 1.02. Other Defined Terms 1 ARTICLE II. Guarantee SECTION 2.01. Guarantee 5 SECTION 2.02. Guarantee of Payment 5 SECTION 2.03. No Limitations, etc. 6 SECTION 2.04. Reinstatement 8 SECTION 2.05. Agreement to Pay; Subrogation 8 SECTION 2.06. Information 8 SECTION 2.07. Maximum Liability 8 ARTICLE III. Pledge of Securities SECTION 3.01. Pledge 9 SECTION 3.02. Delivery of the Pledged Collateral 10 SECTION 3.03. Representations, Warranties and Covenants 10 SECTION 3.04. [Reserved] 12 SECTION 3.05. Registration in Nominee Name; Denominations 12 SECTION 3.06. Voting Rights; Dividends and Interest, etc. 12 ARTICLE IV. Security Interests in Personal Property SECTION 4.01. Security Interest 14 SECTION 4.02. Representations and Warranties 16 SECTION 4.03. Covenants 17 SECTION 4.04. Other Actions 20 SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral 21 -i- ARTICLE V. Remedies SECTION 5.01. Remedies Upon Default 22 SECTION 5.02. Application of Proceeds 24 SECTION 5.03. Grant of License to Use Intellectual Property 24 SECTION 5.04. Securities Act, etc. 25 SECTION 5.05. Registration, etc. 25 ARTICLE VI. Indemnity, Subrogation and Subordination SECTION 6.01. Indemnity and Subrogation 26 SECTION 6.02. Contribution and Subrogation 26 SECTION 6.03. Subordination 27 ARTICLE VII. Miscellaneous SECTION 7.01. Notices 27 SECTION 7.02. Security Interest Absolute 27 SECTION 7.03. [Reserved] 27 SECTION 7.04. Binding Effect; Several Agreement 27 SECTION 7.05. Successors and Assigns 28 SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification 28 SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact 29 SECTION 7.08. GOVERNING LAW 29 SECTION 7.09. Waivers; Amendment 29 SECTION 7.10. WAIVER OF JURY TRIAL 30 SECTION 7.11. Severability 30 SECTION 7.12. Counterparts 30 SECTION 7.13. Headings 31 SECTION 7.14. Jurisdiction; Consent to Service of Process 31 SECTION 7.15. Termination or Release 31 SECTION 7.16. Additional Parties 32 SECTION 7.17. Right of Set-off 32 Schedules Schedule ISubsidiary Parties Schedule IICapital Stock; Debt Securities Schedule IIIIntellectual Property -ii- Exhibits Exhibit IForm of Supplement Exhibit IIForm of Perfection Certificate -iii- GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of April 2, 2007 (this “Agreement”), among CELANESE HOLDINGS LLC (the “Holdings”), CELANESE US HOLDINGS LLC (the “Company”), CELANESE AMERICAS CORPORATION (“CAC”), each GUARANTOR SUBSIDIARY party hereto and DEUTSCHE BANK AG, NEW YORK BRANCH, as Collateral
